                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF MICHIGAN
                                        SOUTHERN DIVISION

IN RE SUBPOENA OF CENTER FOR                                     Misc. Case No. 18-51013
MILITARY READINESS                                               Honorable Nancy G. Edmunds
                                                                 Magistrate Judge Elizabeth Stafford

----------------------------------------------------------
Underlying case:

RYAN KARNOSKI, et. al.,                                          United States District Court
                                                                 Western District of Washington
             Plaintiffs,                                         Civil Action No.: 2:17-cv-01297-
v.                                                               MJP

DONALD J. Trump, in his official capacity
as President of the United States, et. al.,

             Defendants.
                               /


            ORDER ACCEPTING AND ADOPTING THE MAGISTRATE JUDGE’S
              REPORT AND RECOMMENDATION GRANTING IN PART AND
               DENYING IN PART PLAINTIFFS’ MOTION TO COMPEL [1]
                  AND GRANTING IN PART AND DENYING IN PART
                 NONPARTY CENTER FOR MILITARY READINESS’S
                      MOTION FOR PROTECTIVE ORDER [10]

          This is a nonparty discovery dispute arising out of Karnoski, et al., v. Trump et. al.,

Case No 2:17-cv-01297, which is currently pending in the United States District Court for

the Western District of Washington. In the underlying case, Plaintiffs are challenging the

Trump administration’s allegedly unconstitutional policies of prohibiting or disqualifying

transgender individuals from serving in the United States military.1 In this Court, Plaintiffs

are seeking documents from a nonparty, the Center for Military Readiness, which

Plaintiffs contend are relevant to their underlying claims. Specifically, Plaintiffs seek


1
    The policy is sometimes referred to by the parties as the “Ban.”

                                                         1
documents and communications between CMR and government officials related to the

Ban. CMR refuses to voluntarily produce responsive documents to Plaintiffs, which

resulted in this discovery dispute.

       Pending before the Court is the Magistrate Judge’s Report and Recommendation

granting in part and denying in part Plaintiffs’ motion to compel and granting in part and

denying in part CMR’s motion for a protective order. (ECF No. 34.) The Magistrate Judge

recommends the Court order CMR to comply with Plaintiffs’ subpoena, but that the Court

narrow the time scope of the subpoena to documents dated June 16, 2015 through March

23, 2018 and narrow the scope of individuals covered by the subpoena.

       CMR and the Government raise several objections to the R&R. Plaintiffs oppose

their objections. After reviewing the parties’ initial briefing, the Court took the R&R and

the objections under advisement pending the Ninth Circuit’s resolution of potentially

related discovery matters in the underlying lawsuit. On June 14, 2019, the Ninth Circuit

issued its opinion in Karnoski v. Trump, 926 F.3d 1180 (9th Cir. 2019). Thereafter, the

parties submitted supplemental briefing addressing the Ninth Circuit’s opinion as it relates

to this nonparty discovery dispute. Having now reviewed the complete record in this

matter, including the parties’ supplemental submissions, and for the reasons set forth

below, the Court OVERRULES CMR’s objections and the Government’s objections,

ACCEPTS and ADOPTS the Magistrate Judge’s R&R, GRANTS IN PART and DENIES

IN PART Plaintiffs’ motion to compel, and GRANTS IN PART and DENIES IN PART

CMR’s motion for a protective order.




                                             2
    I.      Standard of Review

         The parties dispute the applicable standard of review. Under Federal Rule of Civil

Procedure 72, a district court reviewing objections to an order issued on a non-dispositive

matter that was referred to a magistrate judge may “modify or set aside any part of the

order that is clearly erroneous or contrary to law.” See Fed. R. Civ. P. 72(a); 28 U.S.C. §

636(b)(1)(A). In contrast, when considering objections to an order issued by a magistrate

judge on a dispositive motion, the district court must conduct a de novo review of the

objected to portions of the magistrate judge’s report and recommendation. See Fed. R.

Civ. P. 72(b); 28 U.S.C. § 636(b).

         Discovery disputes between parties are typically considered non-dispositive and a

magistrate judge’s order on a motion to compel is typically reviewed by the district court

under the clearly erroneous standard. See Brown v. Wesley's Quaker Maid, Inc., 771 F.2d

952, 954 (6th Cir. 1985) (stating that discovery motions are non-dispositive pretrial

motions reviewed under the clearly erroneous standard). CMR and the Government

contend, however, that Plaintiffs’ motion to compel should be considered a dispositive

motion because the dispute over this nonparty subpoena constitutes the “entire

proceeding before this Court.”2 In other words, resolution of the motion to compel is

dispositive of CMR’s role in the case, and this Court’s role in this case, and therefore the

motion should be treated as a dispositive motion. CMR and the Government point to one

unpublished opinion from the Eastern District of Michigan3 and a few unpublished


2
  CMR and the Government raise this argument for the first time in their reply briefs in support of their
objections to the R&R.
3
  In Luppino v. Mercedes-Benz Fin. Servs. USA, LLC, No. 13-50212, 2013 WL 1844075, at *3 (E.D. Mich.
Apr. 11, 2013), report and recommendation adopted, No. 13-50212, 2013 WL 1844073 (E.D. Mich. Apr.
30, 2013), then-Magistrate Judge Michaelson recommended that a motion to enforce a subpoena against
a nonparty be treated as a dispositive motion, and Judge Lawson accepted this recommendation without
objection from either party. In reaching this conclusion, Judge Michaelson relied on an unpublished opinion

                                                    3
opinions from other district courts around the Sixth Circuit to support their position. In

addition, the Government notes that the Magistrate Judge issued a “report and

recommendation,” not an “order and opinion.”

        The Court finds some merit to CMR’s and the Government’s interpretation of Rule

72 as it relates to nonparty discovery motions. But their position also raises some

concerns. First, the Court referred the motion to the Magistrate Judge under 28 U.S.C. §

636(b)(1)(A), which applies to non-dispositive motions.                  Yet, neither CMR nor the

Government objected to the referral order.               Second, a motion to compel is a non-

dispositive motion under the Local Rules for the Eastern District of Michigan, though there

is an argument that the Local Rules may not contemplate nonparty discovery proceedings

under Rule 45 in defining “dispositive” and “non-dispositive” motions. Finally, there are

several examples within the Sixth Circuit and elsewhere of courts treating motions to

compel a nonparty’s compliance with a Rule 45 subpoena as non-dispositive motions.4

See State Farm Mut. Auto. Ins. Co. v. Pointe Physical Therapy, LLC, No. 14-CV-11700,

2017 WL 5664183, at *1 (E.D. Mich. Nov. 27, 2017) (applying clearly erroneous standard

to a magistrate judge’s order compelling a nonparty’s compliance with discovery

subpoena); Anwalt Energy Holdings, LLC v. Falor Companies, Inc., No. 2:06-CV-0955,

2008 WL 2268316, at *1 (S.D. Ohio June 2, 2008) (applying clearly erroneous standard

to magistrate judge’s ruling on a motion to compel compliance with a nonparty subpoena);

NetJets Aviation, Inc. v. NetJets Assocition of Shared Aircraft Pilots, No. 2:17-MC-038,


from the Northern District of Illinois, which relied on cases discussing administrative law subpoenas, not
subpoenas issued under Federal Rule of Civil Procedure 45. See Hartford Fire Ins. Co. v. Transgroup Exp.,
Inc., No. 09 C 3473, 2009 WL 2916832, at *1 (N.D. Ill. Sept. 1, 2009). The Court is not aware of any
published opinion from a district court in this Circuit taking this same approach in connection with a Rule
45 subpoena.
4
  This includes cases extensively cited by CMR. See, e.g., Tesla Motors, Inc. v. Johnson, et. al., Case No.
16-cv-01158, ECF No. 200 (W.D. Michigan, June 06, 2018).

                                                    4
2017 WL 6497104, at *1 (S.D. Ohio Dec. 19, 2017) (same); 3B Med., Inc. v. Resmed

Corp., No. 16-CV-2050-AJB-JMA, 2016 WL 6818953, at *2 (S.D. Cal. Oct. 11, 2016)

(finding that motion to compel compliance with a subpoena is a non-dispositive motion).

See also Jordan v. Comm'r, Mississippi Dep't of Corr., 908 F.3d 1259, 1264 (11th Cir.

2018) (finding that a nonparty’s motion to quash a Rule 45 subpoena was a non-

dispositive pretrial motion, concluding that the clearly erroneous standard applied to the

district court’s review, and rejecting arguments similar to those made by CMR and the

Government here).

        The Sixth Circuit has not expressly addressed this issue. In an abundance of

caution, the Court will apply the higher standard of review applicable to dispositive

motions.5 This means the Court performs a de novo review of those portions of the

Magistrate Judge's R&R to which the CMR and the Government have objected. See Fed.

R. Civ. P. 72(b); 28 U.S.C. § 636(b). The Court need not and does not perform a de novo

review of the R&R’s unobjected-to findings. Thomas v. Arn, 474 U.S. 140, 150 (1985).

Moreover, an objection that “does nothing more than state a disagreement with a

magistrate’s suggested resolution, or simply summarizes what has been presented

before, is not an ‘objection’ as that term is used in this context.” Aldrich v. Bock, 327 F.

Supp. 2d. 743, 747 (E.D. Mich. 2004).




5
  Because the Court ultimately finds no error in the Magistrate Judge’s R&R under the de novo standard of
review, any prejudice to Plaintiffs in applying this higher standard is harmless. However, the Court notes
that it would also overrule CMR’s and the Government’s objections under the clearly erroneous and contrary
to law standard.

                                                    5
   II.      Analysis

   A. CMR’s Objection No. 1: Whether the Magistrate Judge misapplied the
      scope of permissible discovery.

   1. Relevance objections

         CMR objects to the Magistrate Judge’s finding that the documents and

communications sought by Plaintiffs are relevant to the underlying dispute.          CMR’s

relevance objection includes several subparts, each of which is addressed below.

Relevance Objection Part 1(a)(1): Whether the Magistrate Judge misapplied the
relevance standard.

         According to CMR, Plaintiffs were required to prove as a prerequisite to obtaining

their requested discovery that CMR’s policy positions and communications about the

transgender policy with the Trump administration were grounded in animus. CMR argues

that “the absence of any finding in the R&R that CMR’s policy positions are grounded in

animus eliminates any logical connection between CMR’s state of mind and the allegedly

biased state of mind of President Trump when he changed the policy.” (ECF No. 39 at 8.)

The Court disagrees.

         Relevant evidence is evidence having any tendency to make the existence of any

fact that is of consequence to the determination of the action more probable or less

probable than it would be without the evidence. Fed. R. Evid. 401. As the Magistrate

Judge found, Plaintiffs satisfied their relatively low burden to establish that the discovery

they seek from CMR is relevant to their claims. Plaintiffs met Rule 26’s standard for

discovery by demonstrating that CMR communicated with Government decisionmakers

about the transgender policy, that those communications may have conveyed animus to



                                              6
those decisionmakers, and that such communications may make it more probable that

the Ban was influenced by discriminatory intent or animus.

      Plaintiffs were not required to affirmatively prove that CMR harbored animus

towards transgender individuals or that CMR’s alleged animus was in fact communicated

to Government decision makers. The purpose of the discovery process is, at least in part,

to determine whether there is merit to Plaintiffs’ allegations.    Under CMR’s view of

relevancy, all litigants would be required to prove the essential elements of their claims

before pursuing discovery to obtain the evidence they need to prove their claims. Such

a circular standard is not supported by the Federal Rules of Civil Procedure and conflicts

with the very purpose of discovery. Indeed, CMR’s documents and communications will

be equally relevant to this dispute if it turns out that CMR does not harbor animus towards

transgender individuals or did not communicate such alleged animus to government

decision makers. CMR’s first objection is overruled.

Relevance Objection Part 1(a)(2): Whether CMR’s communications are relevant
when CMR is not mentioned in Plaintiffs’ complaint.

      CMR next argues that the Magistrate Judge erred in finding the requested

discovery is relevant because CMR is not mentioned in Plaintiffs’ complaint. In other

words, according to CMR, a nonparty must be mentioned in the complaint to obtain

discovery from that nonparty. The Court is not aware of any rule or authority that requires

a party to name every potential witness or potential source of relevant information in its

complaint. And the cases cited by CMR do not support its position. This objection is

overruled.




                                            7
Relevance Objection Part 1(a)(3): Whether the R&R misreads Trump v. Hawaii as it
applies to the relevance of CMR’s communications.

       The Magistrate Judge rejected CMR’s argument that the holding of Trump v.

Hawaii,138 S. Ct. 2392 (2018) deems extrinsic evidence of animus irrelevant to Plaintiffs’

claims. CMR argues the Magistrate Judge erred because the Supreme Court in Hawaii

only found extrinsic evidence could be considered because the Government conceded

extrinsic evidence may be relevant to that specific case. According to CMR, because the

Government has not made the same concession here, the Magistrate Judge had no basis

to find that documents and communications in CMR’s possession are relevant to

Plaintiffs’ claims.

       The Court finds no support for CMR’s interpretation of Hawaii or its application to

this case. Addressing whether extrinsic evidence could be considered under the higher

deferential standard, the Court stated:

       For our purposes today, we assume that we may look behind the face of
       the Proclamation to the extent of applying rational basis review. That
       standard of review considers whether the entry policy is plausibly related to
       the Government's stated objective to protect the country and improve
       vetting processes. See Railroad Retirement Bd. v. Fritz, 449 U.S. 166, 179,
       101 S.Ct. 453, 66 L.Ed.2d 368 (1980). As a result, we may consider
       plaintiffs' extrinsic evidence, but will uphold the policy so long as it can
       reasonably be understood to result from a justification independent of
       unconstitutional grounds.

Trump v. Hawaii, 138 S. Ct. 2392, 2420 (2018). The Court’s discussion of the role of

extrinsic evidence is consistent with the Sixth Circuit’s reliance on extrinsic evidence in

evaluating claims under a rational-basis review. See, e.g., Davis v. Prison Health Servs.,

679 F.3d 433, 438 (6th Cir. 2012) (“Under this test, a “‘plaintiff may demonstrate that the

government action lacks a rational basis ... either by negating every conceivable basis




                                            8
which might support the government action, or by demonstrating that the challenged

government action was motivated by animus or ill-will.”).

       Here, as the Magistrate Judge found, Plaintiffs are entitled to discovery into

whether the Ban was motived by discriminatory intent, animus, or ill-will under either a

strict scrutiny, rational basis, or deferential review. And while the Court agrees with CMR

that a party may not be entitled to “wide-ranging” discovery into potential extrinsic

evidence of discriminatory animus under a rational basis review, the Court finds Plaintiffs’

subpoena and discovery requests are sufficiently narrow as modified by the Magistrate

Judge. CMR’s objection is overruled.

   2. Proportionality Objections

       CMR objects to the Magistrate Judge’s proportionality analysis and her finding that

producing the documents and communications sought by Plaintiffs would not pose an

undue burden on CMR. CMR’s proportionality objection includes several subparts, each

of which is addressed below.

Proportionality Objection Part 1(b)(1): Whether the Magistrate Judge erred in
finding the importance of the issues at stake in the litigation favored discovery.

       The Magistrate Judge found that the “issues at stake” factor weighed in favor of

allowing the discovery. CMR argues that this was error for two reasons. First, CMR

claims the Magistrate Judge incorrectly relied on unsubstantiated statistics in concluding

that the outcome of this litigation could impact thousands of individuals. Second, CMR

contends the Magistrate Judge overlooks the fact that the underlying action is not a class

action—the implication being that because Plaintiffs do not assert class action claims, the

litigation is only important to the named Plaintiffs.




                                               9
       CMR’s objections are without merit. As the Magistrate Judge points out, the issues

in this lawsuit are important even if they vindicate the constitutional rights of only one

person. Moreover, the underlying litigation does not need to be a class action to affect

others beyond the named Plaintiffs. Plaintiffs are challenging the constitutionality of the

Ban on its face.    The outcome of this litigation could affect tens, or hundreds, or

thousands, or whatever the number may be, of individuals whose constitutional rights

have allegedly been violated. The Court agrees with the Magistrate Judge that this factor

weighs in favor of production.

Proportionality Objection Part 1(b)(2): Whether the Magistrate Judge erred in
finding the importance of the relative access to the information favored production.

       CMR argues the Magistrate Judge erred in finding this factor weighed in favor of

production because Plaintiffs can obtain this same information from an additional

source—the Government. The Court disagrees. As the Magistrate Judge found, both

CMR and the Government are attempting to avoid their discovery obligations by pointing

to each other as the party responsible for producing responsive documents. Moreover,

as discussed further infra, requiring CMR to produce its own communications and

documents is consistent with the objective of limiting the burden of discovery on the

Executive Branch.     CMR is in possession of responsive and relevant documents.

Plaintiffs are not. The Magistrate Judge correctly found that this factor weighed in favor

of production.

Proportionality Objection Part 1(b)(3): Whether the Magistrate Judge erred in
finding the burden and expense of discovery favored production.

       The Magistrate Judge concluded that this factor weighed in favor of production

because Plaintiffs agreed to bear all of CMR’s expenses with no cap. CMR argues that



                                            10
this is an insufficient basis for evaluating the burden and expense factor because the R&R

did not specifically order Plaintiffs to pay CMR’s expenses or set out a definitive payment

plan, and because there are other burdens to CMR beyond the financial expenses

associated with responding to the discovery requests. This objection is overruled. As

Plaintiffs correctly point out, CMR cannot insist that it has no responsive and relevant

documents in its possession and then complain that the burden of responding to the

requested discovery is too large. Based on the record before the Court, there are two

possible outcomes here: (1) CMR finds few or no responsive documents in its possession

and therefore suffers minimal expense in responding to the subpoena, or (2) CMR is in

possession of responsive documents and Plaintiffs will bear the costs of CMR’s

production of those documents.      Either way, the discovery burden on CMR will be

minimal. That CMR’s sole employee must expend time responding to the subpoena to

the detriment of her primary work functions does not render the subpoena overly

burdensome or disproportional. All discovery subpoenas require nonparties to respond

to discovery requests using time that would otherwise be spent performing other tasks.

The Magistrate Judge correctly concluded that this factor weighed in favor of production.

Proportionality Objection Part 1(b)(4): Whether the Magistrate Judge erred in
finding the impact on other nonparties favored production.

       CMR argues the Magistrate Judge failed to adequately consider the privacy rights

and expectations of CMR’s correspondents. The Court finds no merit in this objection.

As Plaintiffs note, communications passing along stories of the personal experiences of

CMR’s correspondents would not be responsive to the subpoena. Moreover, as Plaintiffs

acknowledge, personal or sensitive information can be protected through redactions. But

the issue of redacting or protecting personal or private information was not before the

                                            11
Magistrate Judge as CMR wholly refuses to produce any documents or information.

Finally, any confidential or private information is protected from improper use or

disclosure by the protective order entered in the underlying litigation. The Magistrate

Judge correctly concluded that this factor weighed in favor of production or was at least

neutral.

Proportionality Objection Part 1(b)(5): Whether the Magistrate Judge erred in failing
to expressly consider: the parties resources, the importance of the discovery in
resolving issues in the case, and CMR’s nonparty status.

       CMR argues that the Magistrate Judge erred by failing to consider some of the

additional factors courts typically consider in analyzing the proportionality and scope of

requested discovery. Specifically, CMR claims the Magistrate Judge failed to consider

(1) the parties’ resources, (2) the importance of the discovery in resolving the issues in

the case, and (3) CMR’s nonparty status. This objection is without merit. While the

Magistrate Judge may not have expressly analyzed each of these factors in the

“proportionality” section under separate subheadings, she addressed these factors in

other ways throughout the R&R. For example, the Magistrate Judge found that Plaintiffs

agreed to pay the expense of responding to the subpoena. There was no need for the

Magistrate Judge to further elaborate on the parties’ resources factor because Plaintiffs’

agreement to pay CMR’s costs rendered this factor neutral. The Magistrate Judge’s

analysis of the relative access to the information also considered CMR’s nonparty status.

And the Magistrate Judge found that CMR should have to respond to the subpoena

notwithstanding its nonparty status.

       The same is true of the importance of the discovery factor. The Magistrate Judge

spent considerable time addressing the importance of the discovery in connection with



                                           12
both CMR’s and the Government’s relevance objections. Any failure of the Magistrate

Judge to expressly discuss the importance of the requested communications in the

proportionality section of the R&R was harmless. Furthermore, CMR fails to demonstrate

that additional analysis of these factors would tip the proportionality scales in its favor.

The Court finds no error in the Magistrate Judge’s proportionality analysis and CMR’s

objections are overruled.

   B. CMR’s Objection No. 2: Whether the Magistrate Judge erred in finding that
      Plaintiffs’ requested discovery does not violate CMR’s First Amendment
      rights.

       CMR claims the Magistrate Judge erred by not applying a two-step framework for

analyzing whether Plaintiffs’ discovery requests infringe CMR’s First Amendment rights.

According to CMR, the Magistrate Judge was required to consider whether CMR

demonstrated an objectively reasonable probability that disclosure of the requested

communications would chill its First Amendment rights, i.e. that disclosure of the materials

would deter CMR’s membership or participation in the political process due to fears of

threats, harassment or reprisal from either government officials or private parties which

may affect members' physical well-being, political activities, or economic interests. See

In re Motor Fuel Temperature Sales Practices Litig., 707 F. Supp. 2d 1145, 1158 (D. Kan.

2010). Then, assuming CMR could make this prima facie showing of a chilling effect on

its First Amendment rights, the Magistrate Judge should have considered whether

Plaintiffs could prove that the information sought is relevant to their case; that the

information sought is needed to prove their claims; that the information is not available

from an alternative source; and that the request is the least restrictive way to obtain the




                                            13
information. See Pulte Home Corp. v. Montgomery Cty. Maryland, No. GJH-14-3955,

2017 WL 1104670, at *4 (D. Md. Mar. 24, 2017).

        CMR’s objection is without merit. The Magistrate Judge correctly found that CMR’s

communications with government officials about matters of a public concern were not

afforded First Amendment protection from disclosure under the facts and circumstances

presented here. Therefore, there was no need for the Magistrate Judge to continue with

the two-step analytical framework.6 Moreover, based on the record before the Court,

CMR failed to prove that compliance with Plaintiffs’ subpoena would in fact chill its First

Amendment rights. As Plaintiffs point out, “CMR has neither offered evidence to suggest

that producing CMR’s communications advocating a ban on military service by

transgender individuals would expose CMR to any more risk of harassment than already

exists from the public disclosure of its positions, nor demonstrated an objectively

reasonable fear of harassment.” (ECF No. 45 at 24.) Thus even if the two-part framework

applies, CMR would still be required to produce the requested documents because it has

not met its prima facie burden.

        As a final point, the Court will address CMR’s arguments regarding the Magistrate

Judge’s alleged failure to consider Tesla Motors, Inc. v. Johnson, et. al., 2017 WL

2875203 (W.D. Mich. May 22, 2017). In its objection, CMR represents to this Court that

the court in Tesla Motors squashed a nonparty subpoena and “denied discovery of a non-

party lobbyist’s communications with legislators concerning pending litigation because

‘disclosure would have an impermissible chilling effect’ on the non-party’s ability to



6
 The Court notes that the Sixth Circuit has not expressly adopted this two-step framework for balancing
First Amendment protections with a party’s need for discovery. See Ohio A. Philip Randolph Inst. v. Larose,
761 F. App'x 506, 515 (6th Cir. 2019).

                                                    14
participate in the political process.” (See ECF No. 39 at 26-27; ECF No. 48 at 5.) CMR

contends the Magistrate Judge erred by failing to consider this authority and claims that

Tesla Motors “protects non-parties like CMR in this situation.” (ECF No. 48 at 5.) CMR

did not include this authority in its briefing before the Magistrate Judge, but asserts that it

raised the authority at the hearing, and therefore the Magistrate Judge should have

discussed it in her R&R. It is not clear from the record whether CMR provided the

Magistrate Judge with a physical copy of this authority.

        In connection with its objection, CMR did not provide this Court with a copy of this

unpublished authority or even the case number or ECF citation. Notwithstanding, the

Court on its own initiative obtained a copy of Tesla Motors, Inc. v. Johnson, et. al., 2017

WL 2875203 (W.D. Mich. May 22, 2017). The Court discovered that this is a citation to

the nonparty’s motion to quash—not an order and opinion granting a motion to quash as

represented by CMR.            Upon further independent research, the Court obtained the

magistrate judge’s order addressing the nonparty’s motion to quash. See Tesla Motors,

Inc. v. Johnson, et. al., Case No. 16-cv-01158, ECF No. 200 (W.D. Michigan June 06,

2018). In contrast to CMR’s representations to this Court, in Tesla Motors, the magistrate

judge denied the motion to quash, found that the First Amendment considerations did not

prevent disclosure, and required the nonparty lobbyist to produce responsive documents.

See id. While the magistrate judge in Tesla Motors did find that First Amendment

protections could apply to external communications between the lobbyist and certain

legislators, the Court declines to adopt her reasoning here.7



7
  In stating that the First Amendment privilege could apply to communications between the nonparty lobbyist
and certain state legislators, the magistrate judge appears to have copied the nonparty’s authorities on the
issue directly from the nonparty’s motion to quash without further investigation or analysis, perhaps because

                                                     15
   C. CMR’s Objection No. 3: Whether the Magistrate Judge failed to properly
      apply Fed. R. Civ. P. 45(d)(1) and (d)(3)(iv) to protect CMR from burdensome
      discovery.

       CMR claims the Magistrate Judge failed to properly apply Federal Rule of Civil

Procedure 45(d)(1) and (d)(3)(iv). In this objection, CMR re-urges the relevance and

proportionality objections previously rejected by the Court. In addition, CMR contends

the Magistrate Judge did not go far enough in narrowing the scope of discovery. The

Court disagrees. The Magistrate Judge carefully considered the relevance, burden, and

proportionality of the discovery sought by Plaintiffs and the Court agrees with the

Magistrate Judge’s assessment. This is objection is overruled.

   D. The Government’s Objections.

       The Government raises two objections to the R&R. In its first objection, the

Government argues the Magistrate Judge erred by not holding Plaintiffs’ motion in

abeyance pending the Ninth Circuit’s ruling on purportedly related discovery issues in the

underlying case. This portion of the objection is overruled as moot. The Court took

Plaintiffs’ motion to compel under advisement pending the Ninth Circuit’s ruling.

Notwithstanding, the Court will consider the issues raised by the Ninth Circuit’s opinion in

Karnoski v. Trump, 926 F.3d 1180 (9th Cir. 2019) as they relate to the Government’s

remaining objections.

       In its second objection, the Government generally complains that the Magistrate

Judge should not have granted Plaintiffs’ motion to compel and provides several reasons

for its position.    Many of the Government’s arguments are duplicative of CMR’s

objections. For example, the Government raises the same or similar relevance objections


she went on to compel compliance with the subpoena. This Court does not agree that the cases cited by
the magistrate judge in Tesla Motors support CMR’s position here.

                                                 16
as CMR, which have already been discussed and addressed by the Court.                    The

Government’s relevance objections are likewise overruled.

       In addition, in its second objection, the Government generally objects to the R&R

and attempts to rehash the same arguments it raised in its initial briefing before the

Magistrate Judge. In doing so, the government fails to identify any specific error in the

Magistrate Judge’s R&R. But in the Sixth Circuit, “[o]nly those objections that are specific

are entitled to a de novo review under the statute.” Sumpter v. Atkins, No. 12-13958, 2014

WL 1389088, at *1 (E.D. Mich. Apr. 9, 2014), aff'd (Apr. 2, 2015) (citing Mira v. Marshall,

806 F.2d 636, 637 (6th Cir. 1986). “The parties have the duty to pinpoint those portions

of the magistrate's report that the district court must specially consider.” Mira, 806 F.2d at

637.   A general objection, or one that merely restates the arguments previously

presented, does not sufficiently identify alleged errors on the part of the magistrate judge.

Sumpter, 2014 WL 1389088, at *1. Moreover, an “objection” that does nothing more than

disagree with a magistrate judge's determination, “without explaining the source of the

error,” is not considered a valid objection. Howard v. Sec'y of Health and Human Servs.,

932 F.2d 505, 509 (6th Cir. 1991).

       Here, the Government’s objections fail because the Government does not identify

the specific portions of the R&R to which it objects. See Sumpter, 2014 WL 1389088, at

*1; Smith v. Stellar Recovery, Inc., No. 2:15-CV-11717, 2017 WL 955128, at *3 (E.D.

Mich. Mar. 13, 2017), reconsideration denied, No. 2:15-CV-11717, 2017 WL 1362794

(E.D. Mich. Mar. 29, 2017) (overruling objections where party failed to identify the specific

legal or factual error in the report and recommendation that would mandate a different

outcome on review). The Government’s discussion of the arguments it initially raised in



                                             17
opposition to Plaintiffs’ motion to compel and its reference to the fact that the Magistrate

Judge disagreed with or failed to adopt the Government’s position does not satisfy the

requirements of Rule 72.

         Notwithstanding, and although there is no obligation to do so, the Court will

address the merits of the some of the Government’s nonduplicative objections below.

Specifically, the Court will consider the impact of the Ninth Circuit’s opinion in Karnoski v.

Trump, 926 F.3d 1180 (9th Cir. 2019) on the Government’s deliberative process privilege

and executive privilege objections.

         The first issue is whether the Ninth Circuit’s discussion of the deliberative process

privilege in Karnoski disturbs the Magistrate Judge’s finding that the privilege does not

apply to prevent CMR’s production of documents here. In requesting that the Court hold

Plaintiffs’ motion in abeyance pending the Ninth Circuit’s ruling, the Government claimed

the Ninth Circuit’s interpretation of the deliberative process privilege issues in the

underlying case would likely weigh on this Court’s application of the privilege. However,

in its supplemental briefing before this Court, the Government does not argue that the

Ninth Circuit’s discussion of the deliberative process privilege impacts the Magistrate

Judge’s finding that the privilege does not apply under the facts and circumstances of this

nonparty discovery dispute. The Court nevertheless reviewed the Ninth Circuit’s opinion

and agrees with Plaintiffs that the Magistrate Judge correctly concluded the deliberative

process privilege does not apply here. The Court notes that the Magistrate Judge found

that CMR conceded at the hearing that none of the documents in its possession were

privileged, and no party has objected to that finding.8 Furthermore, the Court agrees with


8
 In fact, in the opening line of its objection, CMR states that it “is a private 501(c)(3) organization with no official
or unofficial role in developing or implementing the policy Plaintiffs challenge.” (ECF No. 39 at 1.)

                                                           18
Plaintiffs that even if the deliberative process privilege applies, Plaintiffs are entitled to the

discovery they seek from CMR.

       The next issue is whether the Ninth Circuit’s opinion in Karnoski affects the

Magistrate Judge’s finding that separation of powers principles and the Supreme Court’s

decision in Cheney v. U.S. Dist. Court for D.C., 542 U.S. 367 (2004) do not restrict CMR’s

production of documents here.           In the R&R, the Magistrate Judge rejected the

Government’s separation of powers concerns and reliance on Cheney to bar the

discovery sought from CMR.          The Magistrate Judge agreed with Plaintiffs that the

Government was attempting to use the idea of executive privilege to conduct a “multi-

district shell game” by arguing that Plaintiffs must obtain documents from other avenues

in the main case, but then objecting to Plaintiffs’ efforts to do just that here.            The

Magistrate judge also found no merit in the Government’s reliance on Cheney because

the purpose of the Supreme Court’s application of executive privilege there was to protect

the Executive (i.e., the Vice-President) from the onerous burden of responding to

discovery, and here, CMR is the party with burden of responding to the subpoena.

       Pointing to the Ninth Circuit’s discussion of Cheney in Karnoski, the Government

contends the Magistrate Judge erred by not giving “full consideration to the Executive

Article II prerogatives” by requiring Plaintiffs to “explore other avenues, short of forcing

the Executive to invoke privilege.” (ECF No. 57 at 3.) The Government also argues that

the Magistrate Judge failed to apply the heighted showing of need for the requested

discovery as discussed in Cheney. And the Government claims the Magistrate Judge

incorrectly found that “Cheney was a narrow, fact bound decision,” even though no such

finding was included in the R&R.



                                               19
       The Government’s objections are without merit for several reasons. First, as the

Magistrate Judge found, the discovery requests are narrowly tailored and seek

information which Plaintiffs contend to be critical to their claims.    Second, Plaintiffs

demonstrated that the information is not available from other sources, in part because the

Government refuses to produce the same categories of documents, and therefore

established that there is no other source for this information.        Third, neither the

Government nor CMR made any effort to show that the executive branch has an interest

in secrecy or nondisclosure of the requested information that outweighs the needs of this

case. Thus even if executive privilege applies to Plaintiffs’ discovery requests to CMR,

the Magistrate Judge sufficiently considered the relevancy of the requested information

and the need for the discovery in light of the prerogatives of the Executive. And the

Magistrate Judge sufficiently narrowed the scope of permissible discovery.

       Finally, as the Magistrate Judge found, Plaintiffs’ discovery requests to CMR place

no burden on the Government and therefore Cheney does not apply. Cheney instructs

district courts to limit the burden of the Executive in having to respond to onerous

discovery directed to it and to protect the Executive from unnecessarily invoking executive

privilege on a line by line basis. See Cheney, 542 U.S. at 388 (“In these circumstances,

Nixon does not require the Executive Branch to bear the onus of critiquing the

unacceptable discovery requests line by line.”). And the Ninth Circuit echoed Cheney’s

holding in instructing the district court in the underlying case here to consider whether

there were alternative avenues of discovery available before requiring the Trump

administration to invoke executive privilege for each and every category of documents

requested. See Karnoski, 926 F.3d at 1205. Consistent with the Ninth Circuit’s opinion,



                                            20
the Magistrate Judge found that Plaintiffs are satisfying the requirements of Cheney by

pursuing “other avenues” of discovery “short of forcing the Executive to invoke privilege.”

See id. (quoting Cheney, 542 U.S. at 390). The Government’s objections are overruled.

   III.   Conclusion

     For the above-stated reasons, and for the reasons provided in the Magistrate

Judge’s Report and Recommendation, the Court OVERRULES CMR’s objections,

OVERRULES the Government’s objections, ACCEPTS and ADOPTS the Magistrate

Judge’s Report and Recommendation, GRANTS IN PART AND DENIES IN PART

Plaintiffs’ motion to compel (ECF No. 1), and GRANTS IN PART AND DENIES IN PART

CMR’s motion for protective order (ECF No. 10).

     SO ORDERED.

                                                  s/Nancy G. Edmunds
                                                  Nancy G. Edmunds
                                                  United States District Judge


Dated: September 28, 2019

I hereby certify that a copy of the foregoing document was served upon counsel of record
on September 28, 2019, by electronic and/or ordinary mail.


                                                 s/Lisa Bartlett
                                                 Case Manager




                                            21
